Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection – Specification
Unnecessary Descriptive Statement
The statement preceding the claim is unnecessary as it describes functional components that are of no concern in Design applications (see MPEP 1503.01, subsection II):
“This product is a battery tray for storing and carrying cylindrical batteries each of which
has connection terminals; the battery tray includes compartments for storing the cylindrical
batteries; each compartment has opposite side walls that are tapered toward the bottom
surface that restrict the movement of the connection terminals when the cylindrical
batteries rotate from vibration while being carried.” 

Any description of the design in the specification other than a brief description of the drawing is
generally not necessary, since as a general rule, the illustration in the drawing views is its own
best description. See /n re Freeman, 23 App. D.C. 226 (App. D.C. 1904). The above paragraph
should be deleted in its entirely. See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) Il. It is therefore recommended that the aforementioned statement be removed from the specification.

Claim Rejection – 35 U.S.C. 112 (a) and (b)
Note: Examiner did not attempt to discuss the following matters telephonically as no power of attorney has been associated with the instant application. 

The claim is rejected under 35 U.S.C. 112 (a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Unclear Parts
The statement preceding the claim describes Figures 1.11 and 1.12 as forming no part of the claimed design. This statement is inconsistent with the disclosure however, as Figures 1.11 and 1.12 show all parts as rendered in solid lines and thus forming part of the claim (see MPEP 1503.01, subsection III and MPEP 1503.02, subsection III). The claimed article however is shown in use with exemplary batteries in figures 1.11 and 1.12. If it is applicant’s intention to show the battery features as exemplary environmental subject matter in use with the claimed article, correction is recommended to amend these battery features in Figures 1.11 and 1.12 to form no part of the claim by converting to broken lines (see MPEP 1503.02, subsection III). See gray shading in annotated drawings below for identification of battery features in question in Figures 1.11 and 1.12.

    PNG
    media_image1.png
    652
    784
    media_image1.png
    Greyscale

Because of the inconsistencies and insufficient information in the drawings provided, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to reproduce the design without the use of conjecture. This renders the claim non-enabled. In order to overcome this rejection, it is suggested that the design be shown clearly and consistently among the views. All inconsistencies should be remedied or otherwise satisfactorily explained, amended to form no part of the claim, or figures cancelled [if such does not negatively impact understanding of the remaining disclosure]. Inconsistency that cannot be either corrected or satisfactorily explained should be amended to form no part of the claim with lightweight broken lines. However, care must be taken to not introduce new matter. 

If applicant chooses to exclude portions of the design from the claim by converting those portions of the article to broken lines, the amendment must meet the written description requirement of 35 USC 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Replacement Drawings:
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”

If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 

Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or the remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). 

If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

When preparing new or replacement drawings, be careful to avoid introducing new matter, 35 U.S.C. 132 and 37 CFR 1.121(f). This pertains to either: the addition to, or the removal of, any elements shown in the originally disclosed design. 

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending
application will be considered an interview and are to be mace of record. See MPEP 713. The
examiner will not discuss the merits of the application with applicant’s representative if the
representative is not registered to practice before the USPTO. Appointment as applicant’s
representative before the International Bureau pursuant to Rule 3 of the Common Regulations
under the Hague Agreement does NOT entitle such representative to represent the applicant
before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a
patent attorney or agent registered to practice before the USPTO. Additional information
regarding interviews is set forth below.

Telephonic Interviews
A telephonic may only be conducted with an attorney or agent registered to practice before the
USPTO (‘registered practitioner’) or with a pro se applicant (an applicant who is the inventor
and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a
power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form
PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO’, available at
https :/ywww.uspto.gov/‘patent,'forms/forms-patent-applications-fiied-or-after-september-
16-2012 may be used for this purpose. See MPEP 402.02(a) for further information. Interviews
may also be conducted with a registered practitioner not of record provided the registered
practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page
indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see
“When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to
communicate by telephone, it is suggested that such person email the examiner at
catherine.posthauer@uspto.gov to arrange a time and date for the telephone interview. Please
include proposed days and times for the proposed call. When proposing a day/time for the
interview, please consider the examiner’s work schedule indicated in the last paragraph of this
communication. The email should also be used to determine who will initiate the telephone
call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium}
unless appropriate authorization for internet communication is filed in the application. Form
PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to
Withdraw Authorization for Internet Communications” may be used to provide such
authorization and is available at the USPTO web page indicated above. The authorization may
not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the
USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II
for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of
refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR
1.33(b). Pursuant to 37 CFR 1.33(b}(3), a reply submitted on behalf of a juristic applicant must
be signed by an attorney or agent registered to practice before the USPTO. Applicants may
submit replies to Office actions only by:

Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers
only) https :/Awww.uspto.gov/patents-application-process/applying-online/efs-web-
guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571 -273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https :/www.uspto.gov/paterits-niaintaining-pateni/responcirig-office-actlons 

Conclusion
The claim stands rejected under 35 U.S.C. 112 (a) and (b).

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catherine Posthauer whose telephone number is 571-270-0233. The examiner can normally be reached on Monday – Friday 8:30-5:00 EST. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Goodman can be reached on 571-272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S POSTHAUER/Primary Examiner of Art Unit 2919